3 A.3d 69 (2010)
298 Conn. 906
Patricia GIACALONE
v.
HOUSING AUTHORITY OF the TOWN OF WALLINGFORD.
SC 18669
Supreme Court of Connecticut.
Decided September 8, 2010.
Michael F. O'Connor, North Haven, in support of the petition.
Marc J. Ubaldi, New Haven, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 122 Conn.App. 120, 998 A.2d 222 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that, pursuant to Auster v. Norwalk United Methodist Church, 286 Conn. 152, 943 A.2d 391 (2008), the defendant could be held liable as a result of a dog *70 bite from a dog that was owned and kept by a tenant of the landlord?"